447 F.2d 148
Charles D. BOYD, Petitioner-Appellant,v.Dr. Charles J. BETO, Director, Texas Department ofCorrections, Respondent-Appellee.
No. 71-1470 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
Aug. 25, 1971.

J. Glenn Turner, Dallas, Tex., for petitioner-appellant.
Charles D. Boyd, pro se.
Crawford C. Martin, Atty. Gen. of Texas, Lonny F. Zwiener, Asst. Atty. Gen., Nola White, First Asst. Atty. Gen., Alfred Walker, Executive Asst. Atty. Gen., Robert C. Flowers, Asst. Atty. Gen., for respondent-appellee.
Appeal from the United States District Court for the Northern District of Texas; William M. Taylor, Jr., Judge.
Before BELL, AINSWORTH, and GODBOLD, Circuit Judges.
PER CURIAM:


1
This habeas corpus proceeding involving a state prisoner raises evidentiary procedural matters which do not rise to the level of substantial federal constitutional questions.  The district court was therefore correct in denying relief.


2
Affirmed.


3
---------------



* Rule 18, 5 Cir.;  Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I.